               Case 1:20-cv-06599-RA Document 16 Filed 01/04/21 Page 1 of 1


UNITED STATES DISTRICT COURT                                           USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                          DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC#:
 BUILDING SERVICE 32BJ HEALTH                                          DATE FILED: 1/4/2021
 FUND, BUILDING SERVICE 32BJ LEGAL
 SERVICES FUND, and BUILDING
 SERVICE 32BJ THOMAS SHORTMAN
 TRAINING, SCHOLARSHIP & SAFETY
 FUND,
                                                               No. 20-CV-6599 (RA)
                             Plaintiffs,
                                                                      ORDER
                        v.

 DISCOVERY SERVICES, INC., and
 DISCOVERY SERVICES ASSOCIATION,
 LLC a/k/a DISCOVERY SERVICES
 ASSOC. LLC,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         In light of Defendants’ failure to appear, answer, or otherwise respond to the Complaint, and

the Court’s order of December 29, 2020 instructing Plaintiffs, if they intend to do so, to move for

default judgment by January 22, 2021, the initial pre-trial conference scheduled for January 7, 2021 is

adjourned sine die.

SO ORDERED.

Dated:      January 4, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
